DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 9/12/2019 are pending.

Election/Restrictions
Applicant's election with traverse of the apparatus of Claims 1-10 and 16-20 in the reply filed on 11/26/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is found persuasive and this specific election requirement is withdrawn.
Applicant’s species election of the species of Fig. 4 in the reply filed on 11/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The species requirement is still deemed proper and is therefore made FINAL.
Claims 3, 7-10, 13-15, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/26/2021.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  “said inlet” of line 5 of claim 1 and line 8 of claim 16 should be written “said at least one inlet”; 
Claim 11 is objected to because of the following informalities, “separating wall” should be written “the at least one separating wall”.
Claim 2 is objected to because of the following informalities:  “said neck” should be written “said at least one neck”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 11, and 12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonon (US 2016/0161118).
Regarding Claim 1, Tonon discloses in Figs. 2-3, an acoustic damper 10 for a rotary machine, said acoustic damper comprising: 
at least one wall (30 and 34) extending from the back side (upper side as shown in Fig. 2) of a combustor front panel 36 and at least partially defining a damping chamber (12 and 14); the panel 36 is a combustion chamber wall, see para. [0019], and is capable of being used at the head end of the combustor,
at least one inlet 26 defined within said at least one wall (30 and 34), said inlet oriented to channel a flow of air into said damping chamber (12 and 14); 

at least one separating wall 32 within said damping chamber, said separating wall oriented to separate said damping chamber into a first volume 14 and a second volume 12; and 
at least one neck 24 extending through said at least one separating wall and axially offset from said at least one outlet (see annotation of Fig. 2 below).

    PNG
    media_image1.png
    356
    680
    media_image1.png
    Greyscale

Regarding the functional recitation of “said first volume of said damping chamber being configured to damp a first acoustic pressure oscillation at a first frequency, said second volume of said damping chamber being configured to damp a second acoustic pressure oscillation at a second frequency,” “[A]pparatus claims cover what a device is, not what a device does,” and, “ A claim containing a "recitation with respect to the 
Regarding independent Claim 11, claim 11 is a product by process claim where determination of patentability is based on the product itself.  See MPEP 2113 I..  Tonon discloses the claimed structure which is a substantial duplicate of claim 1, anticipated as discussed above, therefore the claim is rejected over Tonon.
Regarding Claim 2, Tonon discloses in Figs. 2-3, wherein said neck 24 is oriented to channel a flow of air from said first volume 14 to said second volume 12.
Regarding Claim 4, Tonon discloses wherein said at least one outlet and said at least one neck 24 are separated a distance apart from each other (see axial offset in the annotation of Fig. 2 within the rejection of Claim 1).
Regarding Claim 12, Tonon discloses in Fig. 2, wherein said cylindrical conduit 33 fluidly coupled to the outlet 18 extends through the at least one separating wall 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tonon (US 2016/0161118) in view of Theuer (US 2018/0156461).
Regarding Claim 5, Tonon discloses the claimed invention as discussed above.  Tonon additionally discloses at least one wall (30 and 34) further comprises a top (see annotation of Fig. 2 above).  Walls 30 and 34 are all straight side walls (see Fig. 3) forming a square which extends from the back side of the front panel 36 and the top is positioned in contact with the side walls (see annotation of Fig. 2 above).  The side walls form the shape of the damping chamber volume which Tonon teaches can have a wide variety of shapes (read para. 0023).  Tonon does not specifically disclose the side walls as comprising two semicircular arcs and two straight portions as required by the claim.
Theuer discloses in Figs. 5A-5B, an acoustic damper 89 comprising damping chamber volume 97 defined by at least one wall comprising top wall 95 and side walls which comprise two straight portions and two semicircular arcs (see the figures) thereby 
It would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the side walls of Tonon with the side walls comprising two semicircular arcs and two straight portions taught by Theuer because Tonon teaches the walls can form any suitable shape and Theuer shows the shape comprising two semicircular arcs and two straight portion forms a suitable shape.
Regarding Claim 6, Tonon in view of Theuer discloses the claimed invention as discussed above.  Tonon further discloses that said at least one inlet comprises a plurality of inlets through the side walls 34.  As the combination replaces the side walls disclosed by Tonon are replaced by the side walls comprising two semicircular arcs and two straight portion, the plurality of inlets of the combination are extending through the at least one of said two semicircular arcs and said two straight portions.
Claim 16, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Theuer (US 2018/0156461) in view of Tonon (US 2016/0161118).
Theuer discloses in Fig. 1, a rotary machine 10 (see Fig. 1) comprising: at least one combustor 20 (Figs. 1 and 5A-5B) comprising a front panel 84 (see Figs. 5A-5B, read para. 0039) having a front side 85 and an opposing back side 86; and at least one acoustic damper 89 positioned on said back side of said front panel 84.
Theuer does not disclose said at least one acoustic damper comprising: at least one wall extending from the back side of the front panel and at least partially defining a damping chamber; at least one inlet defined within said at least one wall, said inlet oriented to channel a flow of air into said damping chamber; at least one outlet defined 
Tonon teaches in Figs. 2-3, an acoustic damper 10 for a rotary machine (read para. 0001), said acoustic damper comprising: 
at least one wall (30 and 34) extending from the back side (upper side as shown in Fig. 2) of a combustor front panel 36 and at least partially defining a damping chamber (12 and 14); 
at least one inlet 26 defined within said at least one wall (30 and 34), said inlet oriented to channel a flow of air into said damping chamber (12 and 14); 
at least one outlet 18 (see annotation) defined through the front panel, said at least one outlet oriented to channel the flow of air from said damping chamber, said at least one outlet being in fluid communication with a cylindrical conduit 33 extending from the back side of the front panel (see figures); 
at least one separating wall 32 within said damping chamber, said separating wall oriented to separate said damping chamber into a first volume 14 and a second volume 12; and 


    PNG
    media_image1.png
    356
    680
    media_image1.png
    Greyscale

Regarding the functional recitation of “said first volume of said damping chamber being configured to damp a first acoustic pressure oscillation at a first frequency, said second volume of said damping chamber being configured to damp a second acoustic pressure oscillation at a second frequency,” “[A]pparatus claims cover what a device is
It would have been obvious to one of ordinary skill in the art to have replaced the acoustic damper of Theuer with that taught by Tonon in order to allow for independent thermal expansion and movement of the damper neck together with the combustion chamber wall independently of the damper structure, reducing structural stress (Tonon para. 0004).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/R.D.F/	/GERALD L SUNG/                                                                               Primary Examiner, Art Unit 3741                                                                                                                         Examiner, Art Unit 3741